UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4128



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES CARMICHAEL SMITH, JR., a/k/a Tiger,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:05-cr-00072-jct)


Submitted:   July 24, 2006                  Decided:   August 1, 2006


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Paul G. Beers, GLENN, FELDMANN, DARBY & GOODLATTE, Roanoke,
Virginia, for Appellant. John L. Brownlee, United States Attorney,
Edward A. Lustig, Assistant United States Attorney, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              James Carmichael Smith, Jr., pled guilty to being a felon

in possession of a firearm reserving his right to contest the

district court’s decision to deny his motion to suppress the

evidence recovered from his person.            On appeal, he contests the

denial of the suppression motion.          For the reasons that follow, we

affirm.

              We review a district court’s factual findings underlying

a motion to suppress for clear error and its legal determinations

de novo.       Ornelas v. United States, 517 U.S. 690, 699 (1996);

United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).                 When

a suppression motion has been denied, this court construes the

evidence in the light most favorable to the government.                United

States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).             Construing

the facts as required, we find no reversible error. Accordingly we

affirm Smith’s conviction.       We dispense with oral argument as the

facts   and    legal   contentions   are     adequately   presented    in    the

materials     before   the   court   and     argument   would   not   aid    the

decisional process.



                                                                      AFFIRMED




                                     - 2 -